Citation Nr: 1437368	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depressive disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for seasonal allergies.

5.  Entitlement to service connection for bilateral eye damage.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for bilateral pes planus.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for varicose veins, right lower extremity.

10.  Entitlement to service connection for hysterectomy with bilateral salpingo-oopherectomy.

11.  Entitlement to service connection for ganglion cyst, right hand, with degenerative joint disease.

12.  Entitlement to an initial disability rating higher than 10 percent for chronic sinusitis.

13.  Entitlement to an initial disability rating higher than 10 percent for laxity, right knee.

14.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease, right knee.

15.  Entitlement to an initial disability rating higher than 10 percent for laxity, left knee.

16.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease, left knee.

17.  Entitlement to an initial disability rating higher than 10 percent for mechanical lumbar spine strain.

18.  Entitlement to an initial disability rating higher than 10 percent for right ankle sprain.

19.  Entitlement to an initial disability rating higher than 10 percent for varicose veins, left lower extremity.

20.  Entitlement to an initial compensable rating for umbilical hernia repair.

21.  Entitlement to an initial disability rating higher than 10 percent for status post right bunionectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran served on active duty from November 1973 to November 1979; and from January 1991 to August 1991.  She also served in the Air Force National Guard and Reserve from February 1981 to August 1995, including active duty for training from June 6, 1990, to December 11, 1990.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010 and July 2010.  

In July 2012 the Veteran was accorded a Decision Review Officer (DRO) Hearing; and in March 2013 she testified by videoconference from Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, D.C.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The Veteran has a post-service diagnosis of PTSD, but she was not exposed to hostile military or terrorist activity during service; and her allegations of military sexual trauma are not corroborated by credible supporting evidence.  

2.  The Veteran was treated for depression, anxiety, and other symptoms of depressive disorder, secondary to marital and other family problems, during active duty service; and her symptoms continue to support a diagnosis of depressive disorder secondary to marital and other family problems.

3.  Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during her March 2013 Board hearing, her appeals for service connection for bilateral hearing loss; seasonal allergies; bilateral eye damage; bilateral tinnitus; bilateral pes planus; hypertension; varicose veins, right lower extremity; hysterectomy with bilateral salpingo-oopherectomy; and ganglion cyst, right hand, with degenerative joint disease; and her appeals for an initial disability rating higher than 10 percent for chronic sinusitis; an initial disability rating higher than 10 percent for laxity, right knee; an initial disability rating higher than 10 percent for degenerative joint disease, right knee; an initial disability rating higher than 10 percent for laxity, left knee; an initial disability rating higher than 10 percent for degenerative joint disease, left knee; an initial disability rating higher than 10 percent for mechanical lumbar spine strain; an initial disability rating higher than 10 percent for right ankle sprain; an initial disability rating higher than 10 percent for varicose veins, left lower extremity; an initial compensable rating for umbilical hernia repair; and an initial disability rating higher than 10 percent for status post right bunionectomy.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).

2.  The criteria for a grant of service connection for a non-PTSD psychiatric disorder; depressive disorder, anxiety, and adjustment disorder with disturbance of mood, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for withdrawal of a substantive appeal for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal for service connection for seasonal allergies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a substantive appeal for service connection for bilateral eye damage have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of a substantive appeal for service connection for bilateral tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The criteria for withdrawal of a substantive appeal for service connection for bilateral pes planus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

8.  The criteria for withdrawal of a substantive appeal for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

9.  The criteria for withdrawal of a substantive appeal for service connection for varicose veins, right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

10.  The criteria for withdrawal of a substantive appeal for service connection for hysterectomy with bilateral salpingo-oopherectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

11.  The criteria for withdrawal of a substantive appeal for service connection for ganglion cyst, right hand, with degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

12.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for chronic sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

13.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for laxity, right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

14.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for degenerative joint disease, right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

15.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for laxity, left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

16.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for degenerative joint disease, left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

17.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for mechanical lumbar spine strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

18.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for right ankle sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

19.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for varicose veins, left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

20.  The criteria for withdrawal of a substantive appeal for an initial compensable rating for umbilical hernia repair have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

21.  The criteria for withdrawal of a substantive appeal for an initial disability rating higher than 10 percent for status post right bunionectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and of the division of responsibilities in obtaining evidence; and a duty to provide assistance in developing the claim, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirement was accomplished in a letter sent in December 2009, and in letters dated in May and November 2010.  

VA has also complied with its duty to assist.  All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service treatment records and post-service medical records are in the claims file.  The Veteran was also afforded a VA psychiatric examination.  Although she was not afforded a VA PTSD examination the Board finds that none is needed because the rape incident that the Veteran relates did not occur during active military service; and the Veteran's other alleged stressor of harassment is not supported by credible evidence that it occurred.  

In addition to acquisition of medical records, in July 2012 the Veteran testified in a DRO hearing regarding her claim for service connection for PTSD, and in March 2013 she testified before the undersigned Veterans Law Judge in a videoconference hearing.  During that hearing she was assisted by an accredited Veterans of Foreign Wars representative.  Her representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to service or any event of service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service connection 

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during active duty or during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m), 3.303.  

To be eligible for service connection for disability claimed during a period of inactive duty for training (38 C.F.R. § 3.6(d)(4)), the record must establish that claimant was disabled from an injury (but not disease) incurred or aggravated during that period.  38 C.F.R. § 3.6(a).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Any individual who, when authorized or required by competent authority, assumes an obligation to perform active duty for training or inactive duty training; and who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such active duty for training or inactive duty training, shall be deemed to have been on active duty for training or inactive duty training, as the case may be.  38 C.F.R. § 3.6(e).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.304(f).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Unless PTSD is diagnosed in service and the in-service stressor is related to service, or, when PTSD is diagnosed after service, the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran seeks service connection for PTSD due to rape and harassment.  Although VA treatment records presently show a diagnosis of PTSD, the Veteran does not have a military stressor whose occurrence is supported by credible evidence.  During her 2012 DRO hearing and 2013 Board hearing she testified that she was in the National Guard when she was raped by her boyfriend in her home on a Thursday night in March 1981, prior to her departure for weekend "drill" (Guard duty).  See also Veteran's March 2011 stressor statement.  She said that she reported the incident on Friday, when she got to her job on base.  Although she did not clarify, during her hearings, what the nature of her March 1981 job "on base" was, in her November 2009 claim for service connection she reported that she did not enter the Air Force Reserves until May 1981; and there is no evidence of record to the contrary.  This means that she was not on active duty or active duty for training at the time of the rape, nor in transit to, or on, National Guard duty (inactive duty for training) at the time.

The Veteran also complains vaguely of "harassment" by officers at non-specified times during her military career, but has not provided any details.  

As the Veteran was not in active military service at the time of the March 1981 rape, and as she has not provided any details of any sexual assault during active military service, a diagnosis of PTSD secondary to military sexual trauma is not substantiated and service connection for PTSD is in turn not warranted.

As for service connection for an acquired psychiatric disorder other than PTSD, service treatment records dating from 1974 to 1975 reflect months of treatment, including psychotropic medication, for depression secondary to family problems, including marital problems.  According to these records the Veteran's symptoms were so severe as to delay her receipt of necessary job clearance(s).  Active duty medical records dating from August to October 1979 also chronicle treatment for "many depressive symptoms" (see, e.g., August 1979 mental health record); and on VA examination in January 2010 the diagnosis was depressive disorder NOS.  This examiner, however did not link the Veteran's current diagnosis with service.  It was found to be etiologically and pathogenically different from her "mental health disorder(s)" while on active duty service.  It was explained her current symptoms were due to the Veteran's separation from her husband and his crack use; as well as  the Veteran's care of her mother with Alzheimer's without support from her disparaging brothers.  

The Board observes, however, that the active duty mental health records clearly attribute the Veteran's "many depressive symptoms" during active duty to "family problems."  See, e.g., April 1975 mental health record.  As there is evidence during active duty service, but not before, of repeated intervention for recurring depression and anxiety/ "many depressive symptoms" due to personal/family problems, and as the Veteran's symptoms continue to support a diagnosis of depressive disorder secondary to marital and other family problems, the Board finds that with the resolution of reasonable doubt in favor of the Veteran, a basis upon which to grant service connection for an acquired psychiatric disorder other than PTSD; depressive disorder, anxiety, and adjustment disorder with disturbance of mood have been met.  38 C.F.R. § 3.102.

III.  Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During her March 2013 Board hearing the Veteran stated, on the record, that she was withdrawing the following appeals:

* service connection for bilateral hearing loss; 
* service connection for seasonal allergies; 
* service connection for bilateral eye damage; 
* service connection for bilateral tinnitus; 
* service connection for bilateral pes planus; 
* service connection for hypertension; 
* service connection for varicose veins, right lower extremity; 
* service connection for hysterectomy with bilateral salpingo-oopherectomy; 
* service connection for ganglion cyst, right hand, with degenerative joint disease; 
* entitlement to an initial disability rating higher than 10 percent for chronic sinusitis; 
* entitlement to an initial disability rating higher than 10 percent for laxity, right knee; 
* entitlement to an initial disability rating higher than 10 percent for degenerative joint disease, right knee; 
* entitlement to an initial disability rating higher than 10 percent for laxity, left knee; 
* entitlement to an initial disability rating higher than 10 percent for degenerative joint disease, left knee; 
* entitlement to an initial disability rating higher than 10 percent for mechanical lumbar spine strain; 
* entitlement to an initial disability rating higher than 10 percent for right ankle sprain; 
* entitlement to an initial disability rating higher than 10 percent for varicose veins, left lower extremity; 
* entitlement to an initial compensable rating for umbilical hernia repair; and 
* entitlement to an initial disability rating higher than 10 percent for status post right bunionectomy.  

Consequently, there remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review these matters and they are dismissed.  38 U.S.C.A. § 7105.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD; depressive disorder, anxiety, and adjustment disorder with disturbance of mood, is granted.

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for seasonal allergies is dismissed.

The appeal for service connection for bilateral eye damage is dismissed.

The appeal for service connection for bilateral tinnitus is dismissed.

The appeal for service connection for bilateral pes planus is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for varicose veins, right lower extremity, is dismissed.

The appeal for service connection for hysterectomy with bilateral salpingo-oopherectomy is dismissed.

The appeal for service connection for ganglion cyst, right hand, with degenerative joint disease is dismissed.

The appeal for an initial disability rating higher than 10 percent for chronic sinusitis is dismissed.

The appeal for an initial disability rating higher than 10 percent for laxity, right knee, is dismissed.

The appeal for an initial disability rating higher than 10 percent for degenerative joint disease, right knee, is dismissed.

The appeal for an initial disability rating higher than 10 percent for laxity, left knee, is dismissed.

The appeal for an initial disability rating higher than 10 percent for degenerative joint disease, left knee, is dismissed.

The appeal for an initial disability rating higher than 10 percent for mechanical lumbar spine strain is dismissed.

The appeal for an initial disability rating higher than 10 percent for right ankle sprain is dismissed.

The appeal for an initial disability rating higher than 10 percent for varicose veins, left lower extremity, is dismissed.

The appeal for an initial compensable rating for umbilical hernia repair is dismissed.

The appeal for an initial disability rating higher than 10 percent for status post right bunionectomy is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


